Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 and 264-268 are pending.  Claims 1-2, 6, 13-14 and 17 are the subject of this FINAL Office Action.  Claims 3-5, 7-12, 15-16, 18-20 and 264-268 are withdrawn.  

Election/Restrictions
	Newly submitted claims 264-268 are directed to un-elected species of fluid timing configurations, microfluidic configurations, and flow configurations (see Requirement for Restriction/Election, 10/18/2021; Non-Final Rejection, 12/24/2021).
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 264-268 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6, 13-14 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of “co-injecting” are unclear.  Claim 1 states “co-injecting a second fluid immediately followed by a second displacement fluid into the fluidic channel at a second flow rate.”  A skilled microfluidics artisan would understand co-injection as injecting two things simultaneously.  See e.g. US 20080124726 (para. 0249); US 20090059222 (para. 0117); US 20120196314 (para. 0042); WO 2012106658 (para. 0043).  This is consistent with common understanding of co-injection.  See e.g. Catoen, It’s Time to Reevaluate Co-Injection Technology, MoldMaking Technology, available at https://www.moldmakingtechnology.com/articles/its-time-to-reevaluate-co-injection-technology, 02/02/2013.  The specification fails to clearly redefine this common understanding.  See MPEP § 2173.05(a)(III).
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "co-injecting" in claim 1 is used by the claim to mean " a second fluid immediately followed by a second displacement fluid," while the accepted meaning is " a second fluid simultaneous with a second displacement fluid into the fluidic channel at a second flow rate." The term is indefinite because the specification does not clearly redefine the term.
	The Office cannot apply prior art without conjecture as to the actual meaning of “co-injecting.”

Note on Only Example in Specification
	The only example in the specification is “[a] serial co-injection of a first fluid
and a second fluid . . . using a first fluid comprising CHAPS lysis buffer and a second fluid comprising GC2 oil (BD CLiC library prep system)” (para. 0440).  “This indicates that the GC2 oil seal hinders diffusion of calcein from the microwells out of the microwells” (id.)  In addition,
the GC2 oil seal hinders diffusion of Calcein from the microwells to the volume or space of the fluidic channel (above the microwells). Given that the molecular weight of calcein is lower than most cellular molecules (e.g. mRNA, RNA, proteins, or DNA), the results demonstrate that these larger molecules are also contained in the microwells. Thus, the second fluid effectively sealed and contained the reaction within each microwell

(para. 0442).
	Altogether, these data demonstrate the ability of a serial co-injection method provided herein to deliver reagents (e.g., lysis buffer reagents) to a microwell to initiate a reaction (e.g., cell lysis). Additionally, these data embody the unexpectedly prevention of molecular cross-talk between microwells that is achieved according to several embodiments

(para. 0442).  In other words, co-injection into the wells of Figures 5-7 and 9-11 with GC2 oil and CHAPS lysis buffer yielded prevention of molecular cross-talk between microwells.  Using oil to prevent cross-talk between connected wells or reaction spots is not novel (US 2016/0354777; US 2018/0010179; US 8831887; US 8852920; US 20150140563; US 20160266105; US 20160333400; US 20150225777; US 20140038193; US 20140087958; US 20140087958; US 20200270674; US 20180024096; US 20200354777; US 20160333400).  Nor is the displacement of fluids by other fluids within microfluidic devices (e.g. US 20190060902; US 20170128947).

Prior Art
The following prior art is pertinent to using displacement fluids in microfluidic devices: US 2016/0354777; US 2018/0010179; US 20190060902; US9512466B2; US20110053151; US 20160273032; US 20180221875; wo2018132610; US 20060121624; US 20080169184; US 20120028342; US 20130280725; US 20140017687; US 20140295421; US 20180311671; Us6899137; US 20110091877; US 20140342375; US 20150352547; US 20170209864.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637